—In a support proceeding pursuant to Family Court Act article 4, the husband appeals from so much of an order of the Family Court, Suffolk County (Trainor, J.), dated November 2, 1995, as denied his objections to that branch of an order of the same court (Goglas, H.E.), dated July 18, 1995, which granted the wife’s application for spousal support.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the husband’s contentions, the Family Court’s failure to expressly consider all of the factors listed in Domestic Relations Law § 236 (B) (6) does not render the spousal support award invalid as a matter of law inasmuch as the award was made pursuant to Family Court Act § 412 (see, Matter of Mastrogiacomo v Mastrogiacomo, 149 AD2d 708; Matter of Burke v White, 126 AD2d 838). Considering the circumstances of the parties, including their respective needs and resources, we conclude that the Family Court’s award of spousal support was appropriate (see, Polite v Polite, 127 AD2d 465; Matter of Burke v White, supra; cf., Matter of Mastrogiacomo v Mastrogiacomo, supra). Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.